Order entered September 2, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01672-CR
                                       No. 05-13-01720-CR

                        FRANCISCO JAVIER ESCOBAR, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-59278-M, F11-71776-M

                                            ORDER
       These appeals are REINSTATED. We VACATE our order of July 30, 2014 requiring

the trial court to make findings of fact regarding why appellant’s brief was not filed.

       Appellant’s August 28, 2014 motion to rescind abatement and to file his brief is

GRANTED. Appellant’s brief received by the Clerk of the Court on August 28, 2014 is

DEEMED timely filed on the date of this order. The supplemental clerk’s records containing

the certifications of the right to appeal and the amended notices of appeal have been filed.

       The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                      /s/    LANA MYERS
                                                            JUSTICE